Exhibit 99.2 Newfield Reports First Quarter 2010 Results FOR IMMEDIATE RELEASE Houston – April 27, 2010 – Newfield Exploration Company (NYSE: NFX) today reported its unaudited first quarter 2010 financial results. A separate operational update was released on April 26 and this release and the operational update release are available through the investor relations section of our website at http://www.newfield.com. Newfield will be hosting a conference call at 7:30 a.m. (CDT) on April 28. To participate in the call, dial 719-457-2731 or listen through the investor relations section of our website at http://www.newfield.com. For the first quarter of 2010, Newfield recorded net income of $244 million, or $1.84 per diluted share (all per share amounts are on a diluted basis). Net income includes the effect of these items: Ø a net unrealized gain on commodity derivatives of $143 million ($91 million after-tax); and Ø an early redemption charge of $10 million ($6 million after-tax) associated with the purchase and payment of approximately $143 million of our $175 million aggregate principal amount of 7 5/8% Senior Notes due 2011 offset by a gain of $2 million ($1 million after-tax) resulting from the termination of the associated interest rate swap. Without the effect of these items, net income for the first quarter of 2010 would have been $158 million, or $1.19 per share. Revenues in the first quarter of 2010 were $458 million. Net cash provided by operating activities before changes in operating assets and liabilities was $393 million. See “Explanation and Reconciliation of Non-GAAP Financial Measures” found after the financial statements in this release. Newfield’s production in the first quarter of 2010 was 67 Bcfe. Natural gas production in the first quarter of 2010 was 48 Bcf, an average of 533 MMcf/d. Newfield’s oil liftings in the first quarter of 2010 were 3.2 MMBbls, an average of approximately 35,550 BOPD. Capital expenditures in the first quarter of 2010 were approximately $360 million, excluding the previously announced $215 million acquisition of properties in the Maverick Basin from TXCO Resources Inc. (closed February 2010). 2010 Outlook On Monday, Newfield announced that the Company intends to allocate additional capital in 2010 to its ongoing oil activities in the Uinta and Williston Basins. Newfield now expects to invest approximately $700 million in oil projects in 2010, or nearly 45% of its total budget. At current oil prices, Newfield’s growing crude oil volumes are expected to account for approximately 60% of 2010 revenues. As a result of the re-allocation in expenditures, the Company’s 2010 domestic crude oil production is expected to increase throughout the remainder of 2010 and is expected to be at least 20% above 2009 domestic oil production. Spending reductions in planned gas development programs will offset these new oil investments. Newfield maintains its capital budget of $1.6 billion. 1 For the full year 2010, Newfield expects that its production will be in the upper half of its previous production guidance of 278 – 288 Bcfe, representing an expected increase of at least 10% over 2009 volumes. An intentional reduction in natural gas volumes in the second half of 2010 should be more than offset by our growing crude oil volumes. Newfield Exploration Company is an independent crude oil and natural gas exploration and production company. The Company relies on a proven growth strategy of growing reserves through an active drilling program and select acquisitions. Newfield's domestic areas of operation include the Mid-Continent, the Rocky Mountains, onshore Texas and the Gulf of Mexico. The Company has international operations in Malaysia and China. **This release contains forward-looking information. All information other than historical facts included in this release, such as information regarding estimated or anticipated second quarter and full year 2010 results, estimated capital expenditures, cash flow, production and cost reductions, drilling and development plans and the timing of activities, is forward-looking information. Although Newfield believes that these expectations are reasonable, this information is based upon assumptions and anticipated results that are subject to numerous uncertainties and risks. Actual results may vary significantly from those anticipated due to many factors, including drilling results, oil and gas prices, industry conditions, the prices of goods and services, the availability of drilling rigs and other support services, the availability of refining capacity for the crude oil Newfield produces from its Monument Butte field in Utah, the availability and cost of capital resources, labor conditions and severe weather conditions (such as hurricanes). In addition, the drilling of oil and gas wells and the production of hydrocarbons are subject to governmental regulations and operating risks. For information, contact: Investor Relations: Steve Campbell (281) 847-6081 Media Relations: Keith Schmidt (281) 674-2650 Email: info@newfield.com 2 1Q10 Actual Results 1Q10 Actual Domestic Int’l Total Production/Liftings Natural gas – Bcf – Oil and condensate – MMBbls Total Bcfe Average Realized Prices Note 1 Natural gas – $/Mcf $ $
